In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-977V
                                     Filed: February 4, 2015
                                           Unpublished

****************************
JENNIFER PEABODY BARR,                   *
                                         *
                   Petitioner,           *     Ruling on Entitlement; Concession;
                                         *     Trivalent Influenza or Flu Vaccine;
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration; SIRVA; Special
AND HUMAN SERVICES,                      *     Processing Unit
                                         *
                   Respondent.           *
                                         *
****************************
Sean Lyons, Esq.,Nashville, TN for petitioner.
Claudia Gangi, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On October 14, 2014, Jennifer Peabody Barr filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder
injury which was caused by the trivalent influenza vaccination she received on
December 19, 2013. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On February 4, 2015, respondent filed her Rule 4(c) report in which she
concedes “that compensation is appropriate in this case.” Respondent’s Rule 4(c)
Report at 3. Specifically, respondent believes “that the alleged injury is consistent with
a shoulder injury related to vaccine administration (“SIRVA”).” Id. Respondent further
agrees that petitioner’s injury lasted for more than six months. Id.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2